Title: General Orders, 7 August 1777
From: Washington, George
To: 



Head Quarters, Roxboro’—August 7th 1777.



At a General Court Martial held the 18th and 19th days of July last, the following soldiers were tried for various crimes, and acquitted—viz.
Timothy Brannon and William Smith of the 6th Maryland regiment—William Foster and Adam Brooks of the 10th Virginia—Isaac Proctor of the 15th Virginia, Richard Roach of the 4th Pennsylvania and William Montgomery of Col. Spencer’s Regiment.
Joseph Halbert, Serjeant in the 5th Pennsylvania regiment was tried for “Desertion”—but it appeared to the Court, that he was intitled to the benefit of the pardon granted by the Commander in Chief previous to the execution of Thomas Smith, who was shot at Middlebrook.
At the same court the following Soldiers were tried for various crimes and found guilty—Vizt—James McClaster, James Scott, Daniel McKay, James Montgomery, John Montgomery of Col. Stewart’s regiment—Alexander McKinley of the 9th Pennsylv: regiment—John Morgan, Morris McKinsey, Daniel Smith and William Gammon, of Col. Spencer’s

regiment—David Potts of the 11th Pennsylvania regt John Potts & Jeremiah Goldsberry of the 11th Virginia—John Striser of Capt. Bayles company in one of the Maryland regiments—George Fant of the 8th Virginia and John Annes of the 2nd New Jersey regiment—But The Commander in Chief grieved at the number of offenders—ever desireous of shewing mercy, where it is not incompatable with the public good—and hoping that his clemency may hereafter have a happy tendency to reclaim the guilty; was pleas’d to grant a general pardon, and the offenders convicted as aforesaid, are hereby declared to be pardoned.
The following sentences of the same court martial are approved by the Commander in Chief—viz.—
Capt. Friesback of Col. Armand’s corps, charged 1st with “Absenting himself without leave—2nd when being ordered to join his company when under arms, answer’d, he had time enough, and declined doing it—3rd When being put under arrest, made use of bad language; and treated his Colonel in a manner unbecoming an officer—4th When the corps was ordered to march into Amboy, he uttered discontent loudly before the soldiers, and wanted to know why they were returning to Amboy”—Acquitted of the first, and found guilty of the second, third and fourth charges, and sentenced to be reprimanded in General orders, and to ask pardon of Col. Armand in the presence of the officers of his corps.
The Commander in Chief wishes all officers to be impressed with this truth, that nothing is more essential in military service than an exact subordination, and ready obedience to the commands of superior officers—That it [is] this which gives life and vigour to an army: That a contrary conduct must clog and impede every movement, and excite a spirit of discontent, disobedience and licentiousness among the troops—That in this view, the conduct of Capt. Friesback must be deemed highly criminal, and of a very dangerous tendency.
Capt. Clark, Lieut. Higgins and Lieut. Kinley of the 8th Virginia regiment and Capt. Langdon of the 12th Virginia regt charged severally with “Neglect of duty, in not having their men’s arms in good order, and with disobedience of the General orders, relating thereto”—Acquitted.
Capt. Berry, Lieut. Myers and Ensign Westfall, of the 8th Virginia regiment—Capt. Brent and Lieut. Smith of the 4th Virginia regt charged severally with “Neglect of duty, in not having their men’s arms in good order, and with disobedience of the General orders relating thereto”—found guilty—and sentenced to be (Lieuts. Myers & Smith severely) reprimanded in general orders.
The Commander in Chief cannot forbear to express his astonishment, at the carelessness of officers, in a point of such capital importance,

as this now mentioned; and that this carelessness too should take place, after repeated and most particular orders, recently given, to have the arms thoroughly cleaned and put in the best order—seeing their own personal safety—that of the army and of the country, depends on the efficacy of the men’s arms; ’tis truely surprising, that officers can rest easy for one hour, when there is the smallest probability that they are unfit for immediate action, whether orders for examining and cleaning them be given or not: For ’tis a duty so obvious, that the officers of regiments and companies should see to it themselves, at all times, and not oblige the Commander in Chief to attend to every circumstance that regards each particular corps.
The Brigade Commissaries are to attend this afternoon, at five o’clock, at the market house in German-town, to draw a gill of Vinegar a man for their respective brigades.
The commanding officers of regiments are to consult with the other field officers, and captains of companies belonging to their regiments, on what allowance of soap is absolutely necessary, with proper œconomy, to keep the soldiery clean; a report of their opinion, to be made immediately, to the board of General Officers, to sit to day agreeable to yesterday’s orders; who are to take the matter into consideration, and report their opinion of the same.
The waggons, with the heavy baggage of all the brigades, are immediately to proceed to Coryell’s-ferry, and cross; and wait on the other side for further orders.
Each brigade is to send a small guard, with their own waggons, under proper officers; the whole to be under the command of a field officer.
The waggons are to move in the following order—Those of Lord Stirling’s division first—General Lincoln’s next—Genl Stephen’s next—and Genl Greene’s last.
The boats are also to move on at the same time—The Forage Master General will take care that forage is provided for the teams, upon the march, and at the ferry.
The troops of the whole line are to be in readiness to be reviewed to morrow morning at five o’clock; when it is expected that every officer and soldier not on other duty, and able, will attend—The troops are to be drawn up on the respective brigade-parades—It is expected that all the waggoners, waggons and teams, which will remain in camp, will all be in their proper places; that an inspection may be had into the condition thereof—This the waggon master General will take care to see complied with.
